SALCINES, Judge.
Daniel Joseph Bryant has raised four issues on appeal. We affirm his convictions for aggravated assault with a fire*724arm, resisting an officer without violence, and battery, but reverse for the trial court to correct clerical errors contained in the sentences.
The State has conceded on appeal that resisting arrest without violence is not one of the offenses enumerated under section 775.087(2), Florida Statutes (1999), for which a three-year minimum mandatory term is applicable. On remand, this provision should be stricken.
As for the conviction for battery, the State also conceded that the written sentence failed to state the duration of the sentence imposed. On remand, the trial court should impose a one-year sentence as was orally pronounced.
The State has called to our attention the “Other Provisions” section of the sentences. It is noted that in count one the sentence indicates that count one shall run consecutive to count two. In the same provision for count two, the sentence indicates that count two shall run consecutive to count one. In the oral pronouncement at sentencing, the trial court stated that count two shall run consecutive to count one. On remand, this error should be corrected.
Affirmed in part, reversed in part, and remanded with directions.
FULMER, A.C.J., and COVINGTON, J., Concur.